UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File No. 0-4454 INTERDYNE COMPANY (Exact name of registrant as specified in its charter) California 95-2563023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Flagstone Apt 425 Irvine, CA 92606 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (949)748-7470 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No T Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes TNo £ Total revenues for registrants fiscal year ended June 30, 2009 were zero. The aggregate market value of voting Common Stock held by non-affiliates of the Registrant on August 31, 2009 was $141,999. As of the date of this Amendment No. 1, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. 2 EXPLANATORY NOTE The Registrant is filing this Amendment No. 1 to its Form 10-K for the fiscal year ended June 30, 2009 pursuant to a comment letter dated December 10, 2009, received from the Securities and Exchange Commission. ITEM 13.EXHIBITS Exhibit No. Description 10.3 Code of Business Conduct and Ethics 31.1 Certification of Chief Executive Officer pursuant to Section 302 of Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer/ Principal Accounting Officer pursuant to Section 302 of Sarbanes-Oxley Act of 32 Section 1350 Certification 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 5, 2010 INTERDYNE COMPANY (Registrant) By: /s/ Kit H. Tan Kit H. Tan Chief Financial Officer/ Principal Accounting Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Registrant in the capacities and on the dates indicated. Signature & Title Capacity Date /s/ Sun Tze Whang Sun Tze Whang Director and February 5, 2010 Chief Executive Officer Chief Executive Officer /s/ Kit H. Tan Kit H. Tan Director and February 5, 2010 Chief Financial Officer/ Chief Financial Officer/ Principal Accounting Officer Principal Accounting Officer 4
